       Case: 3:21-cv-00022-JZ Doc #: 20 Filed: 01/25/21 1 of 3. PageID #: 326




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

UNITED STATES OF AMERICA,                        )    CASE NO.: 3:21CV22
                                                 )
                         Plaintiff,              )    JUDGE JACK ZOUHARY
                                                 )
                    v.                           )
                                                 )
SHAFFER PHARMACY, INC.; THOMAS                   )    JOINT STIPULATION OF FACTS
TADSEN; AND WILSON BUNTON,                       )
                                                 )
                         Defendants.             )


       Plaintiff United States of America and Defendants Shaffer Pharmacy, Inc.; Thomas

Tadsen; and Wilson Bunton (hereinafter collectively referred to as “the parties”), by and through

undersigned counsel, hereby stipulate to the following facts for purposes of the preliminary

injunction hearing scheduled on January 27, 2021, at 9:30 a.m.

       1.      Shaffer Pharmacy, Inc., is an Ohio for-profit corporation, that operates a retail

pharmacy with a principal place of business at 3900 Sunflower Court, Toledo, Ohio 43623.

       2.      Thomas J. Tadsen is the owner-operator and pharmacist in charge of Shaffer

Pharmacy, Inc. He has owned Shaffer Pharmacy, Inc., since 1979.

       3.      Wilson J. Bunton is a pharmacist at Shaffer Pharmacy, Inc. He has been

employed as a pharmacist at Shaffer Pharmacy, Inc., since October 2017.

       4.      Shaffer Pharmacy Inc., is registered with the U.S. Drug Enforcement

Administration (“DEA”) as a retail pharmacy under registration number AS8550243 and holds

pharmacy license number 020157850 in the state of Ohio.

       5.      Shaffer Pharmacy, Inc. uses a pharmacy management software called “RX30.”




                                                 1
       Case: 3:21-cv-00022-JZ Doc #: 20 Filed: 01/25/21 2 of 3. PageID #: 327




       6.      Prescription data, including patient name, prescription fill date, drug name, DEA

drug class, quantity dispensed, drug strength, prescriber’s name, pharmacist initials, payment

type, patient’s international classification of diseases (“ICD”)-10 code, and directions for the

prescription is maintained in RX30.

       7.       The attached exhibit, labeled Joint Exhibit 1, is a true and accurate list of

controlled substance drug prescriptions found in the RX30 data for Shaffer Pharmacy, Inc., for

the top 20 Shaffer Pharmacy, Inc. customers, based on the total number of controlled substance

schedule II, III, and IV prescriptions filled from March 14, 2015, through April 1, 2020.

       8.      Joint Ex. 1 shows the prescription fill date, the Medicare beneficiary’s (ie:

patient’s) initials, the pharmacist’s initials who filled the prescription, the prescription drug

name, and the DEA controlled substance schedule for the top 20 Shaffer Pharmacy, Inc.

customers.

       9.      The initials “TJT” on Joint Ex. 1 represent Thomas J. Tadsen; the initials “WJB”

on Joint Ex. 1 represent Wilson J. Bunton.



    Respectfully submitted,

    BRIDGET M. BRENNAN                                   BRIAN M. BOYTON
    Acting United States Attorney                        Acting Assistant Attorney General
    Northern District of Ohio                            United States Department of Justice
                                                         Civil Division

 By: /s/ Patricia M. Fitzgerald                          Michael D. Granston
    Patricia M. Fitzgerald (PA: 308973)                  Deputy Assistant Attorney General
    Assistant United States Attorney                     Civil Division
    United States Court House
    801 West Superior Avenue, Suite 400                  Gustav W. Eyler
    Cleveland, OH 44113                                  Director, Consumer Protection Branch
    (216) 622-3779
    (216) 522-2404 (facsimile)                           Scott B. Dahlquist (VA: 76646)
    Patricia.Fitzgerald2@usdoj.gov                       Maryann N. McGuire (VA: 78812)

                                                   2
     Case: 3:21-cv-00022-JZ Doc #: 20 Filed: 01/25/21 3 of 3. PageID #: 328




                                                  Trial Attorneys
   Angelita Cruz Bridges (0072688)                Consumer Protection Branch
   Assistant United States Attorney               450 5th Street, NW, Suite 6300
   Four Seagate, Suite 308                        Washington, D.C. 20001
   Toledo, OH 43604-2624                          (202) 532-4520
   (419) 259-6376                                 (202) 514-8742 (facsimile)
   (419) 259-6360 (facsimile)                     Scott.B.Dahlquist@usdoj.gov
   Angelita.Bridges@usdoj.gov                     Maryann.N.McGuire@usdoj.gov

   Counsel for The United States of America



By: /s/Richard M. Kerger                          By: /s/Charles M. Boss (via email
                                                  approval on 01/25/2021)
Richard M. Kerger
Kimberly A. Conklin                               Charles M. Boss
The Kerger Law Firm, LLC                          Boss & Vitou Co., Ltd.
4159 N. Holland-Sylvania Rd.                      111 W. Dudley Street
Ste. 101                                          Maumee, OH 43537
Toledo, OH 43623
                                                  Counsel for Wilson Bunton
Counsel for Shaffer Pharmacy, Inc. and Thomas
Tadsen




                                              3
